DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: the continuing data in the specification should be updated to reflect the status of applicant’s parent application.  
Appropriate correction is required.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  claims 1 and 6 are not in the form of a sentence.  While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of claims 2-19 depends from claim 1 and is also indefinite for the same reasons.  

	Claim 4 requires that the alloy magnet comprises an alloy selected from a Markush group of several materials, some of which are ferrites.  However, claim 3 requires that the metal particles comprise an alloy magnet.  It is not clear what the nature of claim 4 is.  Is it intended that the “metal particles” include nonmetallic as the alloy?  If so this would seem to be excluded from claim 1.  

Claim 11 recites the limitation "the first particles.  There is insufficient antecedent basis for this limitation in the claim.  Prior to this only “first metal particles” are invoked, and it is unclear what the metes and bounds of claim 11 are.  

Claims 16 and 17 similarly each invoke “the first particles” and are indefinite.  

Claim 16 requires that the “first particles” include silica or activated carbon.  However, the claim 1 only invokes “first metal particles.”  It is not clear what embodiment is meant by claim 16.   The metes and bounds of the claim cannot be determined. 



Claim 19 requires that the article comprises an electrically conductive panel.  It is not clear what would or would not be considered an “electrically conductive panel.”  The examiner reminds applicant that it is improper to import limitations form the specification here.  There is no disclosure as to what degree of conductivity (if any) is required, and to what would or would not constitute a “panel” without embellishment.  
While the specification describes solar panels and other very specific types of panels, the claim is now much broader to the point of being indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 4,881,985 A (hereinafter “Brewer”).
Regarding claim 1, it is noted that what is claimed is indefinite.  See rejections above.  
Brewer teaches a producing anisotropic Re-Fe-B magnetically aligned material (See title, BRIEF SUMMARY at cols. 2-3).  Brewer teaches that the magnet material is of the Re2TM14B structure (see col. 3).  Brewer teaches that the melt spun ribbon is used to make the magnets, but suffers from excessive 
Brewer teaches a specific example in which 6 g of magnetic ribbon powder is mixed with 5g of silica powder and the materials are hot pressed (Example 1).  The relative amounts of the materials of Brewer fall in the claimed ranges, establishing a prima facie case of obviousness. Regarding the particle size, Brewer does not describe an average particle size.  Brewer only describes a sieve cut of -60/+325 powder (45-250 microns in range).   However the particle size distribution taught by Brewer overlaps the claimed range of an average size of the first and second particles.  It would have been obvious to one of ordinary skill in the art at time of invention to have selected a particle size within the range of Brewer, because Brewer teaches an overlapping range of particle size as claimed.  Applicant is directed to MPEP 2144.05.   
Regarding claim 2-4, Brewer teaches the magnet material is of the Re2TM14B structure (see col. 3 and Example 1).
Regarding claims 5-6, Brewer teaches that the particles are melt spun ribbon that are bonded, and are magnetically aligned (See Example 1).  
Regarding claims 7-10, Brewer teaches silica (Example 1).  
Regarding claims 11-12, Brewer teaches that the 6 g of magnetic ribbon powder is mixed with 5g of silica powder (Example 1).  The composition falls in the claimed range, establishing a prima facie case of obviousness.  
Regarding claims 13-17, Brewer is applied as stated.  The composition falls within the claimed range, and the particle size overlaps the claimed range, establishing a prima facie case of obviousness.    
.  

Claims 1-10, 13, 14, 16, 18, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US US 8,028,626 B2  (hereinafter “Hash”).
Regarding claim 1, it is noted that what is claimed is indefinite.  See rejections above.  
Hash teaches a frangible projectile (see title, Fig 1, SUMMARY).  Hash teaches that the product is made by mixing a metal phase with a ceramic phase and pressing (cols 2-3).  Hash teaches that an iron powder is mixed with a silica based powder (see EXAMPLES).  The iron powder meets the limitation of being “magnetic” inherently.  Applicant is directed to MPEP 2112.  Hash teaches that the average particle sizes are below 100 microns (see EXAMPLES), overlapping the claimed particle size ranges.  It would have been obvious to one of ordinary skill in the art at time of invention to have selected a particle size in the range as claimed because Hash teaches an overlapping particle size.  Applicant is directed to MPEP 2144.05.  
Hash teaches that the composition includes 5-20% of the silica material (see EXAMPLES).  The composition of the mixture overlaps the claimed composition, establishing a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art at time of invention to have selected a composition in the range as claimed because Hash teaches an overlapping composition.  Applicant is directed to MPEP 2144.05.  
Hash teaches that he material is pressed into a compact (EXAMPLES).  The powder mixture of Hash is believed to meet the limitation of a mixture as claimed.  The pressed component of Hash is believed to meet the limitation of a monolithic solid as claimed.  

Regarding claims 2-4, Hash teaches an iron powder (EXAMPLES).  

Regarding claim 6, Hash teaches powders are mixed in a mortar and pestle (EXAMPLES).  This it is believed that this would correspond to a “sphere” as claimed.
Regarding claims 7-10, Hash teaches silica (EXAMPLES). 
Regarding claims 13, 14 and 16, Hash is applied as stated above.  The composition falls within the claimed range, and the particle size overlaps the claimed range, establishing a prima facie case of obviousness.    
Regarding claims 18-19. Hash teaches a frangible projectile is manufactured (EXAMPLES).  

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734